DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 7/2/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katada et al. (U.S. 2010/0079562 A1).
Katada et al. disclose the following claimed limitations:
Regarding independent Claim 1, an inkjet recording apparatus (Title) comprising: 
an inkjet head (112K, 112C, 112M, 112Y) that has nozzles that discharge ink (§0042 and Fig. 1);
a pressure applicator (24, 40) that applies an external force to the ink (§0070 and Fig. 2); 
a hardware processor (64) that controls a maintenance mode in which the pressure applicator applies the external force to the ink and forces the ink to be discharged from the nozzles (§§0062, 0087-0092 and Fig. 4); and 
a flow detector (43) that detects flow of the ink discharged from the nozzles by the pressure applicator during the maintenance mode (§0079 and Fig. 4; please note that, in line with instant Application using the term “a flow detector “to describe a pressure sensor indirectly indicating ink flow, the sensor 43 is regarded as reading on the limitation “a flow detector”), wherein 
the hardware processor determines an ink discharge status at the nozzles based on a detection result by the flow detector (§§0103-0114 and Fig. 5).
Regarding Claim 2, wherein, in response to a determination result by the hardware processor, the hardware processor finishes, changes, or repeats the maintenance mode (§§0103-0112 and Fig. 5).
Regarding Claim 3, wherein, the flow detector detects change in flow over time after the pressure applicator applies the external force to the ink (§§0103-0112 and Fig. 5).
Regarding Claim 4, wherein, upon the change in flow over time from start of discharge of the ink from the nozzles to finish of the discharge being at a rate within a normal range that is set in advance, the hardware processor determines that the ink discharge status at the nozzles is normal and finishes the maintenance mode (§§0103-0112 and Figs. 5, 7-10).
Regarding independent Claim 11, a nozzle maintenance method performed in an inkjet recording apparatus including an inkjet head that has nozzles that discharge ink, the method comprising: 
applying an external force to the ink (§§0098, 0103-0114); 
controlling a maintenance mode in which an external force is applied to the ink and the ink is forced to be discharged from the nozzles (§§0098, 0103-0114 and Fig. 5); 
detecting, during the maintenance mode, flow of the ink discharged from the nozzles in the applying (§0079 and Figs. 4-5; please note that, in line with instant Application using the term “a flow detector “to describe a pressure sensor indirectly indicating ink flow, the sensor 43 is regarded as detecting); and 
determining an ink discharge status at the nozzles based on a detection result in the detecting (§§0098, 0103-0114 and Fig. 5).
Regarding independent Claim 12, a non-transitory computer readable storage medium (68, §0088 and Fig. 4) storing a program that causes a computer of an inkjet recording apparatus to function as a hardware processor, 
the inkjet recording apparatus including: 
an inkjet head (112) that has nozzles that discharge ink (§0042 and Figs. 1, 4); 
a pressure applicator (24, 40) that applies an external force to the ink (§0070 and Fig. 2); and 
a flow detector (43) that detects flow of the ink discharged from the nozzles by the pressure applicator during a maintenance mode in which an external force is applied to the ink and the ink is forced to be discharged from the nozzles (§0079 and Fig. 4; please note that, in line with instant Application using the term “a flow detector “to describe a pressure sensor indirectly indicating ink flow, the sensor 43 is regarded as reading on the limitation “a flow detector”), 
the hardware processor determining an ink discharge status at the nozzles based on a detection result by the flow detector (§§0098, 0103-0114 and Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katada et al. (U.S. 2010/0079562 A1) in view of Endo (U.S. 2003/0058299 A1).
Katada et al. teach all claimed limitations except:
Regarding Claim 10, a display that displays a determination result by the hardware processor.
Endo teaches the following claimed limitations:
Regarding Claim 10, a display (73) that displays a determination result by the hardware processor (54, §§0097, 0100-0102, 0172-0174 and Figs. 3, 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the display of Endo to the inkjet recording apparatus of Katada et al. to inform the user of the ink discharge status at the nozzles.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 5-6 is the inclusion of the limitations of an inkjet recording apparatus that includes upon the change in flow over time at start of discharge of the ink from the nozzles being at a rate smaller than a normal rate that is set in advance, and upon the change in the flow over time immediately before finish of the discharge of the ink being at a rate within a normal range that is set in advance, the hardware processor determines that the nozzles that has been clogged are unclogged because of the discharge of the ink and finishes the maintenance mode. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 7-8 is the inclusion of the limitations of an inkjet recording apparatus that includes upon the change in flow over time at start of discharge of the ink from the nozzles being at a rate smaller than a normal rate that is set in advance, and upon the change in flow over time immediately before finish of the discharge of the ink being at a rate smaller than a normal range that is set in advance, the hardware processor determines that the nozzles that has been clogged are not unclogged. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 9 is the inclusion of the limitations of an inkjet recording apparatus that includes the hardware processor determines that the nozzles include an air bubble and performs a purge maintenance mode in which a larger amount of ink is discharged than in the maintenance mode, upon the change in flow over time satisfying none of following (a) to (c):  (a) upon the change in flow over time from start of discharge of the ink from the nozzles to finish of the discharge being at a rate within a normal range that is set in advance; (b) upon the change in flow over time at start of discharge of the ink from the nozzles being at a rate smaller than a normal rate that is set in advance, and upon the change in the flow over time immediately before finish of the discharge of the ink being at a rate within a normal range that is set in advance; and (c) upon the change in flow over time at start of discharge of the ink from the nozzles being at a rate smaller than a normal rate that is set in advance, and upon the change in flow over time immediately before finish of the discharge of the ink being at a rate smaller than a normal range that is set in advance. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853    

                    
                                                                                                                                                                            
/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853